Citation Nr: 1612032	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a rating in excess of 30 percent for ulnar nerve transection and flexor capri ulnaris transection of the left (minor) wrist, to include whether the reduction from 50 percent to 30 percent was proper.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to August 1997; July 1998 to August 1998; and January 2003 to February 2005.

This appeal to the Board of Veterans' Appeals (Board) is from January 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran died in August 2014 and the appellant is his surviving spouse who has been properly substituted for the Veteran in accordance with 38 U.S.C. § 5121A (West 2014).  See 79 Fed. Reg. 52,977, 52,982-83 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).

The Veteran had several claims pending at the time of his death, but the appellant's attorney only requested substitution with regard to the issues listed on the title page of this decision.  See the Informal Claim received December 26, 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Pertinent records are also stored electronically in Virtual VA.
The issues of service connection for a low back disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2005, the RO denied the Veteran's claim for service connection for low back pain.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the April 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

3.  The record contains no indication that the Veteran's service-connected ulnar nerve disability exhibited improvement as of September 1, 2012, and the reduction in the disability rating from 50 to 30 percent as of that date was therefore improper.

4.  Throughout the appeal period, the Veteran's ulnar nerve disability has been manifested by numbness of the hand, trouble with grip, a claw-like hand, loss of extension of the ring and little fingers, atrophy of the dorsal interossei (interspace) and hypothenar eminence of the left hand, and a weakened wrist.

5.  The manifestations of the Veteran's ulnar nerve disability are reasonably described by the established schedular criteria.



CONCLUSIONS OF LAW

1.  The April 2005 decision that denied the Veteran's claim for service connection for low back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  Restoration of the 50 percent disability rating for ulnar nerve transection and flexor capri ulnaris transection of the left (minor) wrist is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.124a, Diagnostic Code 8516 (2015).

4.  The criteria for the assignment of a rating in excess of 50 percent for the service-connected ulnar nerve transection and flexor capri ulnaris transection of the left (minor) wrist, including on an extraschedular basis, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the appellant-cannot be prejudicial to her.  The Board is granting the new and material aspect of the appellant's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding the rating reduction, under the Veterans Claims Assistance Act (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Regarding the increased rating claim, in a correspondence dated in June 2010, the RO satisfied its duty to notify the Veteran (and thus the appellant as well) under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support her claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

Prior to his passing, the Veteran had been medically evaluated multiple times in conjunction with the claim for an increased rating.  The VA examination reports from December 2010 and April 2012 together reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate when taken together for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran requested a hearing before a Veterans Law Judge; however, during the appeals process he died and the appellant, as his substitute, wrote VA to say that she declined a hearing.  Therefore, the duties to notify and assist have been met.

Analysis -New and Material Evidence 

In April 2005, the Veteran's claim for service connection for low back pain was denied because there was no evidence of a chronic condition.  Evidence of record at the time of that decision included service treatment records and a September 2004 VA examination.  The Veteran did not appeal the denials, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the April 2005 decision became final.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In May 2012, the Veteran contacted VA and indicated an intent to reopen his previously denied claim.  In June 2012, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.

Since the April 2005 Rating Decision, evidence submitted includes VA medical center (VAMC) records with continued complaints of back pain, notations of lumbago, and findings of "back strain" and "back spasm."  Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the April 2005 decision and could not have been considered by prior decision makers.  Moreover, it is material as it demonstrates a chronic condition, an element of service connection that was previously unsubstantiated according to the April 2005 rating decision.  

New and material evidence having been received, reopening of the previously denied claim of service connection for a low back disorder is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.

Analysis - Rating reduction and Increased Rating Claim

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

The Veteran, following the proposed rating reduction in January 2012, received a January 2012 letter notifying him of the contemplated action and allowing him 60 days to submit additional evidence, before the June 2012 final reduction.  Having determined that the Veteran received proper notice of the proposal to reduce his ulnar nerve disability rating, the Board notes that the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) (b).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

In this case the Veteran's 50 percent rating for a ulnar nerve disability was assigned from August 13, 2008 to September 1, 2012.  See Brown v. Brown , 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are not applicable.  38 C.F.R. § 3.344(a),(b).  However, analysis of whether material improvement found will be maintained under the ordinary conditions of life must still be conducted.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating. 38 C.F.R. § 3.344(c).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 50 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 30 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Veterans Appeals (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015). The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
 § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225  (1993).

Under 38 C.F.R. § 4.124a, Code 8516, where there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 60 percent rating is warranted for the dominant hand and 50 percent for the minor hand.  Incomplete, severe paralysis warrants assignment of a 40 percent rating for the dominant hand and 30 percent for the minor hand.

The words 'mild,' 'moderate' and 'severe' are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2015).  The term 'incomplete paralysis' as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In October 2008, the Veteran was afforded a VA examination.  The examiner reported that after surgery the Veteran did regain some strength back, but had incomplete recovery.  He continued to have constant numbness of the ulnar aspect of the left hand.  He also had cramping of the hand and sometimes of the arm with increased activity.  He had limitation of his ability to use the computer or type as well as limitations with driving.  Any sustained activity of the left hand brought on painful cramps, which could be as severe as 7/10.  He continued to have weakness of the finger musculature which limited his ability to use them for fine motor skills or repetitive movements.  He had difficulties with grasping objects.  The examiner noted that the Veteran had sensory and motor impairment in distal left ulnar distribution, specifically he had paralysis of the interossei muscle with the rating of 2/5 strength.  He also had 3/5 strength of finger flexors in the fourth and fifth digits.  He had 2 to 3/5 strength in adduction of the left thumb.  His atrophy and muscle wasting was most marked in the interossei.  The little finger had minimally reduced muscle bulk and had 4/5 strength.  He had a mild claw-like appearance to the hand, but he could fully extend the fourth and fifth fingers.  He had full strength of ulnar flexion at the wrist.  With respect to the sensory abnormalities he had a clear deficit to pinprick and light touch in a distal ulnar distribution including the hypothenar eminence on the palmar surface of the hand and the fourth and fifth digits.  His deep tendon reflexes were 2+ and symmetric in biceps, triceps, and brachioradialis.

Based on this VA examination, the RO increased the Veteran's ulnar wrist disability rating to 50 percent effective August 13, 2008, his date of claim for an increase.

In April 2009, the Veteran was afforded another VA examination.  The examiner noted that the Veteran continued to have decreased sensation especially on the left fourth and fifth digits and somewhat in the right medial hypothenar eminence of the left hand.  He had mildly decreased bulk in his left second dorsal interossei.  The examiner noted the Veteran had limited function of his left hand with most of the weakness being in an ulnar distribution of the fourth and fifth digits, which made him unable to maintain a strong grip.  He was able to extend his fourth and fifth digits though not completely, and it did impair several activities of daily life for him.

In an April 2009 lay statement the Veteran said he still had severe cramping and constant numbness in his hand.

In June 2010, the Veteran was afforded a VA examination for his wrist joint, but not his ulnar nerve.  The examiner noted no ankylosis and that his dorsiflexion went to 58 degrees.  The Veteran had numbness in ring and little fingers.  Strength was slightly reduced in those fingers.  The Veteran found it very difficult to bring his fingers together and his whole hand grip strength was reduced.  In terms of mobility, the examiner stated the range of motion of his left hand and fingers was not compromised and on testing was identical to the range of motion of right hand and fingers.  He had interosseous wasting between fourth and fifth metacarpals.   The examiner also noted tenderness, weakness, and guarding of the wrist.  

On July 20, 2010, the Veteran filed a claim for an increased rating for his ulnar nerve disability.  He later submitted a lay statement that his hand was paralyzed and he had no feeling in it, and he found it very difficult to grasp objects. 

In December 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was capable of extending his fourth and fifth digits, though not completely and that impaired several activities of daily life for him.  He continued to have decreased sensation especially on the left fourth and fifth digits and had trouble with grasping objects and fine motor skills.  The examiner noted that  the Veteran's hand was in a claw position with involuntary flexion of his left fourth and fifth digits with the arm supinate.  There was normal range of motion of the wrist.  There was no swelling, effusion, tenderness, muscle spasm, jaundice, muscle atrophy, fibrous or bony residual of fracture, or ankylosis.  He demonstrated left hand finger spread weakness.  He had mild decreased bulk in his left second dorsal interossei.  He also had a temperature in the left fourth and fifth digits as well as a small area on the left hypothenar eminence.  His finger flexion of the thumb index finger, and the middle finger were 5/5.  Flexion of his fourth and fifth digits were 3/5.  There was decreased sensation to light touch, otherwise light touch pinprick, and vibration were intact.  Deep tendon reflex were 2+ (normal) bilaterally.  

In January 2012, the RO issued a proposed rating reduction to 30 percent for the Veteran.  The Veteran submitted a lay statement that he felt his condition had not changed since his 2008 VA examination.  

In an April 2012 VA examination, the examiner noted the Veteran still had limitation of motion for the long, little and ring finger, including limitation of extension less than 30 degrees, and a gap of once inch more between the fingertips and the proximal transverse crease of the palm.  The Veteran also had functional loss of the fingers, including less movement than normal, weakened movement excess fatigability, incoordination, pain on movement, and atrophy of disuse.  Left hand grip was rated a 3/5.  Wrist flexion strength was 4/5.  Grip was 4/5.  He also had severe numbness in the left upper extremity.  He had muscle atrophy as well.  Regarding reflexes, the left bicep was at 1+(hypoactive), and the left tricep and brachioradialis were at 0 (absent).  The hand and finger had decreased sensation testing.  The examiner overall noted severe, incomplete paralysis of the ulnar nerve.  

Based on this examination, the RO made a final rating decision in June 2012 reducing the Veteran's rating to 30 percent effective September 1, 2012.

In a May 2013 lay statement, the Veteran contended that his nerve damage was permanent and would not get better; he also stated that he had hand cramps due to his nerve damage.

Applying the facts in this case to the criteria discussed above, the Board acknowledges that the record at the time of the June 2012 rating decision did contain medical evidence suggestive that the Veteran did not have complete ulnar nerve paralysis.  However, when reviewed together with the other evidence of record, the Board concludes that the Veteran's ulnar nerve symptoms remained severe enough to support the higher 50 percent evaluation in accordance with the findings from the 2008 examination, which demonstrated similar levels of symptoms. 

The evidence as a whole leads the Board to conclude that improvement of this disability has not been demonstrated.  The symptoms upon which the 50 percent evaluation were based on from the 2008 examination included severe numbness of the hand, atrophy of the hand and finger muscles, a claw-like appearance, and a weak grip and hand strength; as well as decreased sensation to the fingers and decreased light touch sensation.  Since then, the Veteran's symptoms have remained essentially unchanged.  In fact, in some instances, such as regarding his extension of the fourth and fifth finger, and his deep tendon reflex, the Veteran actually showed a slight worsening of symptoms.  While the June 2010 exam showed what appeared to be a temporary improvement regarding range of motion of the fourth and fifth fingers, this is not consistent with the overall disability picture across the appeal period.  Moreover, the Board finds that the Veteran's reports of continuity of symptoms to be credible.  He has essentially stated that his symptoms have remained constant and have not improved.  While it appears that the Veteran may not have complete paralysis of his ulnar nerve at times, the Veteran's symptoms remained consistent with that of the previous examinations, including the 2008 examination from which his 50 disability rating was established.  Essentially, although not articulated as such, those symptoms more nearly approximate complete paralysis of the ulnar nerve such that it is at least as likely as not that the 50 percent disability rating is warranted.  

In light of the above discussion, the Board concludes that it cannot be stated with any certainty that there had been improvement in the Veteran's ulnar nerve disability.  Accordingly, the preponderance of the evidence does not support a reduction, the 50 percent evaluation is restored, and the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Regarding the increased rating claim, the appellant, with restoration of the 50 percent rating, already receives the maximum disability rating for the ulnar nerve, and the competent evidence of record, including the opinions of VA examiners clearly establish that the Veteran's complaints were all contemplated manifestations of the ulnar nerve disability and are not indicative of any separate disability.  Nor is there evidence the Veteran's wrist would warrant a separate disability for limitation of range of motion, as the June 2010 examination did not show ankylosis of the wrist, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  While the Veteran has shown limitation of motion of multiple fingers, this symptom is contemplated by his 50 percent ulnar nerve disability, and thus to assign a separate rating would be considered pyramiding.  See 38 C.F.R. § 4.14.

The Veteran's claw hand, loss of extension of the ring and little fingers, atrophy of the dorsal interossei (interspace) and hypothenar eminences, and weakened wrist, are specifically contemplated by Diagnostic Code 8516 which provides for a maximum 50 percent rating.  Any grant of a separate rating would clearly result in awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.  Therefore, the appellant remains entitled to the maximum 50 percent schedular rating from September 1, 2012 to August 1, 2014.

Extraschedular Consideration of Left Ulnar Nerve Disability

The Board has also considered whether the appellant's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected left ulnar nerve disability prior to his death, including symptoms of a claw hand, loss of extension of the ring and little fingers, and weakened wrist are contemplated and reasonably described by the rating schedule.  In sum, the Board finds that a comparison of the Veteran's ulnar nerve disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate the deceased Veteran's disability.  As such, in the absence of this threshold finding, there is no need to consider whether there were "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was also granted service connection for posttraumatic stress disorder (PTSD).  The record does not reflect that the Veteran's wrist results in further disability when looked at in combination with his PTSD.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's left wrist ulnar disability prior to his death.  38 C.F.R. § 4.124a, Diagnostic Codes 8516.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.

Restoration of a 50 percent evaluation for ulnar nerve transection and flexor capri ulnaris transection of the left (minor) wrist from September 1, 2012 to August 1, 2014 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 50 percent for service-connected ulnar nerve transection and flexor capri ulnaris transection of the left (minor) wrist, to include extraschedular consideration, is denied. 


REMAND

First, in August 2010 a therapist from the New Bedford, Massachusetts Vet Center wrote a letter indicating that she had been treating the Veteran for PTSD for the past year.  Therefore, upon remand, any outstanding treatment records from the Vet Center should be associated with the claims file.  

Next, the RO denied the Veteran's claim of service connection for a low back disability on the basis that new and material evidence had not been received to reopen such a claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for a low back disability on the merits, the Board finds that a remand for the RO for further development and to readjudicate de novo the Veteran's claim in the first instance is necessary.

Finally, after the above adjudication, the claim for TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding Vet Center treatment records from the New Bedford, MA Vet Center.

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the appellant and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Then, after any other necessary development, the RO must then readjudicate the above matters.  If any claim remains denied, the RO must issue an appropriate supplemental statement of the case and afford the appellant or her representative the opportunity to respond. The case must then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


